Case 2:19-cv-00300-JRG Document 286-1 Filed 04/16/21 Page 1 of 1 PageID #: 10740



                                        2:19-cv-00300-JRG
                                   Gigamon, Inc. v Apcon, Inc.
                                Beginning April 16, 2021 at 9:00 AM
                               JURY SELECTION and TRIAL
PLEASE PRINT CLEARLY:
                ATTORNEY NAME                                         REPRESENTING

                      tx g -

   7
   lf\ 'M
                                                                  Ol (jv

T ) 1- r      ex                                             Cy (          r      m
-Jo 471      Uci h/rj
     I V' ' I L AaG<< .                                       x) i c'(C< W'O i/


   ApZw ZlL0 -                                              Ap/a/
                    i/ /
                                                         { p (G
   Ze S/                                                  Aip i

                                                            P co x
                                                              1

                                                         fr tYYiO j c .




IF YOUR CLIENTS ARE PRESENT, PLEASE PROVIDE NAME AND/OR COMPANY
